Hayes, J.,
delivered the opinion of the court.
The original bill was filed on February 6, 1906, within a fewT months after the complainants deeded to Eastman-Gardner Co. the one hundred sixty acres of land in question, and about six years after the deed conveying the timber on same. Both deeds are sought to be canceled as fraudulent. As the consideration for the deed to the land to Eastman-Gardner Co. by Isom Carter and wife, which deed was made on November 1, 1905, Eastman-Gardner Co. conveyed to appellants another tract of land containing only one hundred acres. The consideration paid by EastmamGardner Co. for the timber on the same land was a ■cash consideration of $300, and the deed gave fifteen years in which to remove the timber. This last deed mentioned was the first deed executed, and was made .some time in 1899. As to that part of the bill which seeks to cancel the timber right on the ground that the real contract was for seven years, and that the insertion of fifteen years was fraudulently done, it is only necessary to say that the proof fails to establish that charge in the bill. While it may be conceded that there are many suspicious circumstances surrounding the transaction, yet fraud is uot to be presumed, but must be clearly proven, and it is our judgment that the evidence offered as to this fails to' measure up to the degree of conclusiveness required by the law. As to this charge in the bill all relief should be denied.
As to that feature of the bill which seeks to cancel the conveyance made by the deed of November 1, 1905, we think it *655clear that this should be done. In the first place, the facts conclusively show that appellants were not only illiterate and ignorant, but very reluctant to make the conveyance, yielding only when overpersuaded by one whom they trusted, and who was then in the employ of Eastman-Gardner Co., even if it be conceded that no threats were made which influenced them against their will. When the true situation of the parties is thoroughly understood, the evidence of unfair, if not fraudulent, dealing is made manifest from an inspection of the deeds themselves, and this, coupled with other proof in the case, abundantly warrants the court in setting aside the transaction. It is shown that appellants owned one hundred sixty acres of land, of the value of $1,120, exclusive of the timber already sold to Eastman-Gardner Co. They were induced in some way to exchange this land with Eastman-Gardner Co. for a tract containing only one hundred acres of land, of the value of $800, exclusive of the timber; Eastman-Gardner Co. 'retaining all the timber thereon. By this transaction they are shown to have lost in quantity of land sixty acres, amounting in dollars and cents to $320. The tract of one hundred acres is still further reduced in value by the fact that Eastman-Gardner Co. retain the right to allow the timber to stand on this one hundred acres of land for twenty-five years. The rights reserved in the land by Eastman-Gardner Co. do not ■stop here; but in addition to the above they reserve the right to all oil, coal, and mineral rights. In addition to this, Eastman-Gardner Co. further reserve the right to construct, maintain, .and use the one hundred acres of land conveyed by them for' logging railways and tram or dirt roads until the timber is removed, to' wit, for twenty-five years. In short, though Eastman-Gardner Co. obtain the fee-simple title to a tract of land without right or reservation of any kind left in the grantors, giving in exchange therefor land of far less value, they so reduce the value of the land conveyed as the consideration therefor as to render their conveyance a mythical, valueless, unmarketable thing.
*656It is charged in the bi]l, and there is some evidence to support the charge, that the confidential friend and adviser of the appellants was their white neighbor, Bunnells; that Bunnells had been employe'd and paid by Eastman-Gardner Co. the sum of $50 to induce appellants to make the transfer. It is indisputable that Bunnells was in the employ of Eastman-Gardner Co. at the time this deed was procured from Isom Carter, and that he was the confidential and trusted friend of these appellants, and that Eastman-Gardner Co. did pay him $50 for some transaction, though Eastman-Gardner Co. deny that it was for 'the purpose of obtaining Bunnells to- procure appellants to sign the deed. Be this as it may, this whole transaction is so manifestly unfair and unjust, made between parties standing upon such an unequal footing, showing so clearly that appellants have been overreached, that it must be set aside. The true purpose of the court would be lost sight of if so palpable a wrong could be allowed to go uncorrected.
The court below is directed to enter a decree requiring appellants to execute a conveyance to Eastman-Gardner Co. of the one hundred acres of land, and should then direct a cancellation of the deed made by appellants to Eastman-Gardner' Co., re-vesting the title to the one hundred sixty acres of land in appellants.

Reversed and remanded.